Per Curiam.
Upon the authority of Landers v. Landers, 153 Conn. 303, 216 A.2d 183, the court sustained a demurrer to the complaint. On this appeal, the sole assignment of error is addressed to this ruling. The basic claim of the plaintiff is that we should reexamine the holding of the Landers case and change our rule that the substantive internal law of the situs of a tort determines the capacity to sue as it may be affected by the marriage relationship. We see no reason to change our rule as enunciated in that case.
There is no error.